Prospectus Supplement February 1, 2016 George Putnam Balanced Fund Prospectus dated November 30, 2015 The sub-section Your fund’s management in the section Fund summary and the sub-section The fund’s investment manager in the section Who oversees and manages the fund? are supplemented to reflect that the fund’s portfolio managers are now Aaron Cooper and Paul Scanlon. Mr. Scanlon, who joined the fund in January 2016, has been employed by Putnam Management since 1999 and over the past five years has been employed as Co-Head of Fixed Income and Team Leader, U.S. High Yield. Additional information regarding the portfolio managers, including their business experience during the last five years, is set forth in the prospectus. The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 299052 2/16 Statement of Additional Information Supplement February 1, 2016 George Putnam Balanced Fund Statement of Additional Information dated November 30, 2015 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that the fund’s portfolio managers are now Aaron Cooper and Paul Scanlon. These sub-sections are also supplemented with regards solely to Mr. Scanlon as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of December 31, 2015. The other accounts may include accounts for which the individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Paul Scanlon 26* $11,426,300,000 29** $3,932,300,000 15 $6,414,200,000 * 4 accounts, with total assets of $1,663,900,000, pay an advisory fee based on account performance. ** 1 account, with total assets of $97,700,000, pays an advisory fee based on account performance. Ownership of securities The dollar range of shares of the fund owned by the portfolio manager as of December 31, 2015, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Portfolio manager Dollar range of shares owned Paul Scanlon $0 2/16
